The court improvidently exercised its discretion in awarding the neutral arbitrator a fee of $4,500, and, in a companion appeal, that fee has been reduced to $2,250 (see, CPLR 7513; Matter of Oakland Jewish Center v Isaacson, 179 AD2d 761 [decided herewith]). Under the circumstances of this case, the payment of the fee of $2,250 should be solely the petitioner’s obligation. The court further erred in awarding $500 in costs to the arbitrator for compelling the arbitrator to make a motion to obtain his fee (see, CPLR 8202). Harwood, J. P., Balletta, Rosenblatt and Copertino, JJ., concur.